 



Exhibit 10.2
PLIVA d.d., Ulica grada Vukovara 49, Zagreb (dalje: “PLIVA”), koju sukladno čl.
268 Zakona o trgovačkim društvima (NN br. 111/93, 34/99, 52/00 i 118/03; dalje:
“ZTD”) zastupa predsjednik nadzornog odbora, g. Frederick Jay Killion
i
Željko Čović, Predsjednik uprave PLIVE d.d., s prebivalištem u Gajeva 59, 10 000
Zagreb (dalje: “Predsjednik uprave”)
zaključili su dana 21. ožujka 2007.g. sljedeći
UGOVOR O NAGODBI
Članak 1.
Stranke potvrđuju da je dana 24. listopada 2006.g. došlo do “Promjene kontrole”
nad PLIVOM na način kako je isti pojam definiran sukladno odredbama ugovora
sklopljenog između PLIVE i Predsjednika uprave dana 24. listopada 2005.g, a koji
je stupio na snagu dana 09. prosinca 2005 .g. (dalje: “Važeći ugovor”).
Članak 2.
Stranke su suglasne da bi Predsjednik uprave u slučaju otkaza Važećeg ugovora
kao posljedice “Bitne promjene”, kako je ista definirana Važećim ugovorom, a do
kojeg bi došlo uslijed Promjene kontrole, stekao određena prava sukladno čl.
8.4, 9.4.1, 9.6, 18 i 19 Važećeg ugovora.
Predsjednik uprave bi u slučaju otkaza uslijed “Bitne promjene” ostvario
određena prava i sukladno odredbama ugovora sklopljenog 07. rujna 2000.g. te
njegovih naknadnih izmjena od 13. studenog 200l.g. i 13. studenog 2002.g. i
odluke nadzornog odbora PLIVE od 26. rujna 2006.g. (dalje zajedno: “Stari
ugovor”).



 



PLIVA d.d., Ulica grada Vukovara 49, Zagreb (hereinafter: “PLIVA”), pursuant to
Art. 268 of the Companies Act (Official Gazette No. 111/93, 34/99, 52/00 and
118/03; hereinafter: “ZTD”) represented by the President of the Supervisory
Board, Mr. Frederick Jay Killion
and
Željko Čović, President of the Management Board of PLIVA d.d., wit residence in
Gajeva 59, 10 000 Zagreb (hereinafter: “President of the Board”)
concluded on this day of 21 March 2007 the following
SETTLEMENT AGREEMENT
Article 1
The parties hereby confirm that on 24 October 2006 “Change of control” occurred
over PLIVA, as that term is defined by the provisions of the agreement concluded
between PLIVA and President of the Board on 24 October 2005, in effect as of 09
December 2005 (hereinafter: the “Effective Agreement”).
Article 2
The parties hereto agree that in case of termination of the Effective Agreement
as a result of a “Material Change”, as that term is defined by the Effective
Agreement, which would result from the Change of Control, the President of the
Board would be entitled to certain rights arising from Art. 8.4, 9.4.1, 9.6, 18
and 19 of the Effective Agreement.
The President of the Board would in case of termination as a result of a
“Material Change” also be entitled to certain rights arising from provisions of
the agreement dated 07 September 2001 and its subsequent amendments dated 13
November 2001 and 13 November 2002 and the resolution of PLIVA Supervisory Board
as of 26 September 2006 (hereinafter together: the “Old Agreement”).

 



--------------------------------------------------------------------------------



 



Članak 3.
Ugovorne strane ovom nagodbom ustvrđuju da je došlo do Bitne promjene.
Članak 4.
Imajući na umu najbolji interes PLIVE, njezinih dioničara i povezanih društava,
a vodeći pritom računa o pravima Predsjednika uprave koja proizlaze iz Važećeg
ugovora, ugovorne strane sklapaju ovu nagodbu (dalje: “Nagodba”) kako bi
osigurale pomirenje interesa obiju ugovornih strana.
Stranke stoga sklapaju ovu Nagodbu imajući na umu prava koja bi Predsjednik
uprave ostvario temeljem Starog i Važećeg ugovora u slučaju da je otkazao Važeći
ugovor dana 31. prosinca 2006.g. pozivajući se pritom na čl. 18 istoga ugovora.
Sukladno navedenome, stranke su suglasne da PLIVA temeljem ove Nagodbe isplati
Predsjedniku uprave, u roku od 15 (riječima: petnaest) dana od potpisa Nagodbe
po obje strane, sljedeće bruto iznose:

  a)   21.607.755,00 kn s osnove čl. 4 Starog ugovora, na ime neiskorištenih
opcijskih prava za razdoblje od 09. prosinca 2002.g. do 09. prosinca 2005.g.;  
  b)   19.371.451,00 kn s osnove čl. 9.6 Važećeg ugovora, na ime opcijskih prava
za 2006.g. uvećano za dodatnih 15.000 dionica sukladno istom članku;     c)  
1.548.000,00 EUR s osnove otpremnine (čl. 18 Važećeg ugovora) i bonusa (čl. 8.4.
Važećeg ugovora), protuvrijednost u kunama prema srednjem tečaju Hrvatske
Narodne banke na dan plaćanja.

Svi iznosi navedeni u ovom članku specificirani su u Prilogu 1 ove Nagodbe i
čine njezin sastavni dio.



 



Article 3
The parties hereto hereby determine that there has been a Material Change.
Article 4
Having in mind the best interest of PLIVA, its shareholders and affiliated
entities, and also taking into consideration the rights of the President of the
Board arising from the Effective Agreement, the parties hereto enter into this
settlement (hereinafter: the “Settlement”) in order to reconcile the interests
of both contracting parties.
The contracting parties therefore enter into this Settlement proceeding from the
rights the President of the Board would acquire pursuant to the Old Agreement
and to the Effective Agreement in case he terminated the Effective Agreement on
31 December 2006 pursuant to its Art. 18.
In accordance with the aforesaid, PLIVA undertakes to pay to the President of
the Board pursuant to this Settlement the following gross amounts within 15 (in
words: fifteen) days as of the execution of this Settlement by both contracting
parties:

  a)   HRK 21,607,755.00 based on Art. 4 of the Old Agreement, related to
unexercised option rights for the period from 09 December 2002 until 09
December 2005;     b)   HRK 19,371,451.00 based on Art 9.6 of the Effective
Agreement, related to option rights for the year 2006.g., increased by
additional 15.000 shares pursuant to the same Article;     c)   EUR 1,548,000.00
in relation to severance (Art. 18 of the Effective Agreement) and bonus (Art.
8.4. of the Effective Agreement), all in HRK counter value according to mid
exchange rate of the Croatian National Bank in effect on the date of payment.

All the amounts stated in this Article are specified in Exhibit 1 to this
Settlement which forms an integral part hereof.

 



--------------------------------------------------------------------------------



 



Sve poreze i doprinose iz navedenih iznosa snosit će Predsjednik uprave, pa će
PLIVA stoga po odbitku doprinosa iz gore navedenih iznosa bruto plade te poreza
i prireza na porez, tako dobiveni neto iznos isplatiti Predsjedniku uprave na
njegov tekući račun.
Članak 5.
Ugovorne strane ovime utvrduju da se iznosi navedeni u ovoj Nagodbi isplaćuju
kao potpuna i konačna naknada za svč potraživanja koja Predsjednik uprave ima
ili bi mogao imati prema PLIVI temeljem ili u svezi s radnim odnosom, Starim
i/ili Važećim ugovorom, ili bilo kojim drugim ugovorom s PLIVOM odnosno temeljem
ili u svezi s članstvom u upravi kao i po bilo kojoj drugoj osnovi. Predsjednik
uprave se ovime odriče bilo koje drugog potraživanja koje bi mogao imati prema
PLIVI ili bilo kojem njenom povezanom društvu po bilo kojoj osnovi, izuzev
potraživanja koja proizlaze iz ove Nagodbe.
Članak 6.
Ova Nagodba predstavlja punu volju stranaka, te se njome isključuju i zamjenjuju
svi raniji usmeni ili pismeni uglavci, dogovori i sporazumi stranaka glede
njenog predmeta.
Ova Nagodba se može naknadno izmijeniti samo pisanim putem, uz potpis ovlaštenih
osoba obaju ugovornih strana.
Članak 7.
Ova Nagodba se ne može prenijeti na treću osobu, bilo u cijelosti ili
djelomično, bez izričite, prethodne pisane suglasnosti PLIVE. PLIVA zadržava
pravo prenijeti ovu Nagodbu, u cijelosti ili djelomično, na bilo koje povezano
dručtvo u kojem slučaju će o istom promptno izvijestiti drugu ugovornu stranu.
Članak 8.
Za ovaj ugovor i njegovu interpretaciju mjerodavno je hrvatsko pravo.
Svi sporovi koji proizlaze iz ili su u svezi s ovom Nagodbom,, uključujući i one
koji se odnose na pitanje njenog valjanog nastanka, povrede, ili



 



All taxes and contributions arising from the above mentioned amounts shall be
borne by the President of the Board. Therefore, after deducting contributions
from the above mentioned gross salary amounts as well as taxes and surtaxes,
PLIVA shall pay such net amounts to the account of the President of the Board.
Article 5
The contracting parties hereby agree that the amounts mentioned in this
Settlement are being paid as a full and final settlement of all and any claims
the President of the Board has or might have against PLIVA arising from or in
relation to his employment with PLIVA, to the Old and/or the Effective
Agreement, or any other agreement concluded with PLIVA, as well as arising from
or in relation to membership in the Management Board or on any other grounds.
The President of the Board hereby waives any other claim he might have against
PLIVA or any of its affiliated entities, excluding the claims arising from this
Settlement.
Article 6
This Settlement represents the final agreement of the parties and supersedes any
prior oral or written agreement or arrangement.
This Settlement may be changed only in writing, signed by the authorized
representatives of both contracting parties.
Article 7
This Settlement shall not be assigned or otherwise transferred in whole or in
part without the prior written consent of PLIVA. PLIVA however has the right to
such transfer to any of its affiliated entities in which case it undertakes to
promptly inform the other contracting party thereon.
Article 8
This Settlement shall be exclusively governed by and interpreted in accordance
with the Croatian law.
All disputes arising out of or relating to this Settlement, including such
relating to its validity, breach or termination, and any legal consequence

 



--------------------------------------------------------------------------------



 



prestanka, te na sve pravne učinke koje iz toga proizlaze, bit će podvrgnuti
arbitraži u skladu s važećim Pravilnikom o arbitraži pri Stalnom izbranom
sudištu Hrvatske gospodarske komore (Zagrebačka pravila). Broj arbitara bit će
jedan. Mjerodavno pravo bit će hrvatsko pravo. Jezik arbitraže bit će engleski,
a mjesto arbitraže Zagreb. Ovlaštenik za imenovanje bit će predsjednik Stalnog
izbranog sudišta.
Članak 9.
U slučaju da bilo koja odredba ove Nagodbe je ili postane nevaljana, nezakonita
ili neizvršiva, to neće imati utjecaja na njene preostale odredbe i takva će
odredba biti zamijenjena odredbom koja najbolje odgovara svrsi zamijenjen
odredbe.
Članak 10.
Ova Nagodba sastavljena je u četiri istovjetna primjerka, tri za PLIVU i jedan
za Predsjednika uprave. U slučaju bilo kakvih odstupanja u odnosu na hrvatski i
engleski tekst ove Nagodbe, mjerodavan je hrvatski tekst.



 



thereof shall be finally settled by the arbitration in accordance with the Rules
of Arbitration of the Permanent Arbitration Court at the Croatian Chamber of
Economy as in force (the Zagreb Rules). The number of arbitrators shall be one.
The substantive law of Croatia shall be applicable. The language of the
arbitration shall be English and the place of arbitration shall be Zagreb. The
appointing authority shall be the President of the Permanent Arbitration Court.
Article 9
If any provision of this Settlement is or becomes invalid, illegal or
unenforceable, then such provision shall not affect any other provision of this
Settlement and such provision will be replaced by a provision which best meets
the purpose of the replaced provision.
Article 10
This Settlement has been executed in four copies, three to be kept by PLIVA and
one by the President of the Board. In case of any discrepancies between the
Croatian and English version of the text, the Croatian version shall prevail

         
 
  PLIVA d.d.    
 
  Predsjednik Nadzornog odbora/    
 
  President of the Supervisory Board    
 
       
 
  /s/ Frederick Jay Killion    
 
  Frederick Jay Killion    
 
       
 
  /s/ Željko Čović    
 
  Željko Čović    

 



--------------------------------------------------------------------------------



 



     
EXHIBIT 1
- Overview of Current Number of Option Rights
Date: 23th January 2007
1. OLD CONTRACT
Stock Option Plan from 9.12.2002. to 8.12.2005.
In HRK

                                                                               
                                                                               
                                      Stock Option Estimated as Salary Stock
Option Estimated as Capital Income   cost                         Tax for   Tax
for                                                                   Net      
                  capital income   capital income   Net   Net salary   Gross*  
Contribution   Total   Total salary cost +   Total           salary     Number
of   Exercise   Market   CAPITAL   (PLIVA’s   (Emloyee’s   capital   for tax  
salary   on salary   salary   capital income   salary   Gross   (44,56% of Over
period   Options   price   price   INCOME   obligation)   obligation)   income  
PLIVA’s obligation   for tax obl.   of 17,2%   cost   cost   cost   salary  
gross salary)
9.12.2002-8.12.2003
  11.200   380,64   820     4.920.832       870.987               4.920.832    
  870.987       1.954.859       336.236       2.291.094       7.211.926      
7.211.926       6.153.521       2.742.009  
9.12.2003-8.12.2004
  12.200   371,02   820     5.477.507       969.519               5.477.507    
  969.519       2.176.004       374.273       2.550.277       8.027.784      
8.027.784       6.849.645       3.052.202  
9.12.2004-8.12.2005
  13.200   298,72   820     6.880.896       1.217.919               6.880.896  
    1.217.919       2.733.517       470.165       3.203.682       10.084.578    
  10.084.578       8.604.589       3.834.205    
TOTAL:
  36.600             17.279.235       3.058.425       0       17.279.235      
3.058.425       6.864.380       1.180.673       8.045.054       25.324.289      
25.324.289       21.607.755       9.628.416  

In USD

                                                                               
                                                                               
                                      Stock Option Estimated as Salary Stock
Option Estimated as Capital Income   cost                         Tax for   Tax
for                                                                   Net      
                  capital income   capital income   Net   Net salary   Gross*  
Contribution   Total   Total salary cost +   Total           salary     Number
of   Exercise   Market   CAPITAL   (PLIVA’s   (Emloyee’s   capital   for tax  
salary   on salary   salary   capital income   salary   Gross   (44,56% of Over
period   Options   price   price   INCOME   obligation)   obligation)   income  
PLIVA’s obligation   tor tax obl.   of 17,2%   cost   cost   cost   salary  
gross salary)
9.12.2002-8.12.2003
  11.200   67,13   144,61     867.776       153.596               867.776      
153.596       344.734       59.294       404.029       1.271.805       1
.271.805       1.085.157       483.546  
9.12.2003-8.12.2004
  12.200   65,43   144,61     965.996       170.981               965.996      
170.981       383.753       66.006       449.759       1.415.755       1.415.755
      1.207.982       538.277  
9.12.2004-8.12.2005
  13.200   52,68   144,61     1.213.476       214.785               1.213.476  
    214.785       482.068       82.916       564.983       1.778.459      
1.778.459       1.517.457       676.179    
TOTAL:
  36.600             3.047.248       539.363       0       3.047.248      
539.363       1.210.555       208.216       1.418.771       4.466.019      
4.466.019       3.810.596       1.698.002  

1/3



--------------------------------------------------------------------------------



 



     
EXHIBIT 1
- Overview of Current Number of Option Rights
Date: 23th January 2007
*Gross up factor for net: 2,244417013
2. EXISTING CONTRACT

Stock Option Plan for 2006 and in case of change of control   In HRK

                                                                               
                                                                               
                                      Stock Option Estimated as Salary Stock
Option Estimated as Capital Income   cost                         Tax for   Tax
for                                                                   Net      
                  capital income   capital income   Net   Net salary   Gross  
Contribution   Total           Total           salary     Number of   Exercise  
Market   CAPITAL   (PLIVA’s   (Employee’s   capital   for tax   salary   on
salary   salary   Total capital income   salary   Gross   (44,56% of Over period
  Options   price   price   INCOME   obligation)   obligation)   income  
PLIVA’s obligation   for tax obl.   of 17,2%   cost   cost   cost   salary  
gross salary)
1.1.2006-31.12.2006 **
  12.687   0,00   820     10.403.340               1.841.391       8.561.949    
                                  10.403.340       10.403.340       8.876.570  
    3.955.400  
In case of change of control
  15.000   0,00   820     12.300.000               2.177.100       10.122.900  
                                    12.300.000       12.300.000       10.494.881
      4.676.519    
TOTAL:
  27.687             22.703.340       0       4.018.491       18.684.849       0
      0       0       0       22.703.340       22.703.340       19.371.451      
8.631.918  

In USD

                                                                               
                                                                               
                                      Stock Option Estimated as Salary Stock
Option Estimated as Capital Income   cost                         Tax for   Tax
for                                                                   Net      
                  capital income   capital income   Net   Net salary   Gross  
Contribution   Total           Total           salary     Number of   Exercise  
Market   CAPITAL   (PLIVA’s   (Employee’s   capital   for tax   Salary   on
salary   salary   Total capital income   salary   Gross   (44,56% of Over period
  Options   price   price   INCOME   obligation)   obligation)   income  
PLIVA’s obligation   for tax obl.   of 17,2%   cost   cost   cost   salary  
gross salary)
1.1.2006-31.12.2006 **
  12.687   0,00   144,61     1.834.667               324.736       1.509.931    
                                  1.834.667       1.834.667       1.565.416    
  697.549  
In case of change of control
  15.000   0,00   144,61     2.169.150               383.940       1.785.210    
                                  2.169.150       2.169.150       1.850.811    
  824.721    
TOTAL:
  27.687             4.003.817       0       708.676       3.295.141       0    
  0       0       0       4.003.817       4.003.817       3.416.226      
1.522.270  

 

**   For 2006 number of granted shares of 12.687 is calculated for target
options of 23.500 shares by average closing price of HRK 377,32 on ZSE in period
from 01.01.2005. to 31.12.2005 and by market price of HRK 820,00. The middle
foreign exchange rate of National Bank of Croatia used at 11 January 2007 USD 1
= HRK 5,670255

2/3



--------------------------------------------------------------------------------



 



     
EXHIBIT 1
- Overview of Current Number of Option Rights
Date: 23th January 2007

3. SUMMARY OF OLD AND EXISTING CONTRACTS   CONFIDETIAL       Stock Option Plan
from 9.12.2002 to 31.12.2006 and in case of change of control   In HRK

                                                                               
                                                                               
                                                              Summary of Stock
Option Estimated Summary of Stock Option Estimated as Capital Income   as Salary
cost                                     Tax for   Tax for                      
                                            Net                                
    capital income   capital income   Net   Net salary   Gross   Contribution  
Total   Total salary cost +   Total           salary     Number of   Exercise  
Market   CAPITAL   (PLIVA’s   (Emloyee’s   capital   for tax   salary   on
salary   salary   capital income   salary   Gross   (44,56% of Over period  
Options   price   price   INCOME   obligation)   obligation)   income   PLIVA’s
obligation   for tax obl.   of 17,2%   cost   cost   cost   salary   gross
salary)
ALLTOTAL:
    64.287                       39.982.575       3.058.425       4.018.491    
  35.964.084       3.058.425       6.864.380       1.180.673       8.045.054    
  48.027.629       48.027.629       40.979.206       18.260.334  

In USD

                                                                               
                                                                               
                                                              Summary of Stock
Option Estimated Summary of Stock Option Estimated as Capital Income   as Salary
cost                                     Tax for   Tax for                      
                            Net                                     capital
income   capital income   Net   Net salary   Gross   Contribution   Total  
Total salary cost +   Total           salary     Number of   Exercise   Market  
CAPITAL   (PLIVA’s   (Emloyee’s   capital   for tax   salary   on salary  
salary   capital income   salary   Gross   (44,56% of Over period   Options  
price   price   INCOME   obligation)   obligation)   income   PLIVA’s obligation
  for tax obl.   of 17,2%   cost   cost   cost   salary   gross salary)
ALLTOTAL:
    64.287                       7.051.065       539.363       708.676      
6.342.389       539.363       1.210.555       208.216       1.418.771      
8.469.836       8.469.836       7.226.822       3.220.272  

Zagreb, 23 January 2007

3/3



--------------------------------------------------------------------------------



 



EXHIBIT 1
REVIEW OF SALARY FROM 01.01.2007 — 30.06.2010.AND OF TARGET BONUS FOR 2006.
In EUR

                                                                      TOTAL
salary cost   ESTIMATION TOTAL                             (with contribution  
NET SALARY     Annual gross   Target gross bonus (60% of           on gross
salary of   (44,56% of gross For year   salary   annual gross salary)   TOTAL
gross salary   17,2%)   salary)
TOTAL
    1.505.000,00       258.000,00       1.763.000,00       2.066.236,00      
785.592,80  
TOTAL EXLUDED NOTICE
                                       
PERIOD OF 6 MONTHS 
    1.290.000,00       258.000,00       1.548.000,00       1.814.256,00      
689.788,80  

In USD

                                                                      TOTAL
salary cost   ESTIMATION TOTAL                             (with contribution  
NET SALARY     Annual gross   Target gross bonus (60% of           on gross
salary of   (44,6% of gross For year   salary   annual gross salary)   TOTAL
gross salary   17,2%)   salary)
TOTAL
    1.955.446,41       335.219,39       2.290.665,80       2.684.660,32      
1.020.720,68  
TOTAL EXLUDED NOTICE
                                       
PERIOD OF 6 MONTHS
    1.676.096,93       335.219,39       2.011.316,31       2.357.262,72      
896.242,55  

     
The middle foreign exchange rate of National Bank of Croatia used at
EUR 1 = USD      
  11 January 2007
1,299299943

Zagreb, 29 January 2007

 